Citation Nr: 1033029	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  06-29 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes 
mellitus with diabetic retinopathy of both eyes.

2.  Entitlement to service connection for a skin disability to 
include on a secondary basis.

3.  Entitlement to service connection for diabetic neuropathy, 
claimed as nerve damage to legs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1983 to February 1987.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2003 rating 
decision rendered by the Winston-Salem, North Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran was scheduled for a Board hearing in March 2008; in 
February 2008, he canceled his hearing request.

The issue of entitlement to a rating in excess of 20 percent for 
diabetes mellitus with diabetic retinopathy of both eyes is being 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if any action is 
required on his part.


FINDINGS OF FACT

1.  The Veteran's skin disorder, diagnosed as dermatitis on VA 
examination in October 2004, is aggravated by service-connected 
diabetes mellitus.

2.  The Veteran is not shown to have, or have had, diabetic 
neuropathy.


CONCLUSIONS OF LAW

1.  Dermatitis is proximately due to or is the result of service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1131, 1153, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.310 (2009).

2.  Diabetic neuropathy was not incurred in or aggravated by 
active military service, nor is it due to a service-connected 
disability.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

For the skin disability issue decided herein, because this 
decision grants service connection such disability, there is no 
reason to consider VCAA compliance on this matter, since any 
error in notice/duty to assist is harmless.

Regarding the diabetic neuropathy issue decided herein, the 
provisions of the VCAA have been fulfilled by information 
provided to the Veteran by correspondence dated in December 2002, 
July 2004 and March 2006.  Those letters notified the Veteran of 
VA's responsibilities in obtaining information to assist in 
completing his claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio, 
supra, Pelegrini, supra.  See also Mayfield v. Nicholson, 19  
Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

Regarding the duty to assist, the Veteran's service treatment 
records (STRs) are associated with his claims file, and pertinent 
post-service treatment records have been secured.  The Veteran 
reported for VA examinations in October 2004.  Evidentiary 
development in this matter is complete to the extent possible.  
The Veteran has not identified any other pertinent evidence that 
remains outstanding.  VA's duty to assist is thus met here.

II.  Service Connection 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  As a general 
matter, service connection for a disability on the basis of the 
merits of such claim is focused upon (1) the existence of a 
current disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See Cuevas 
v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (effective before and after October 10, 
2006).  The Court has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  It was noted, however, that VA will not concede a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) 
(effective after October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 
7, 2006) (noting the revision was required to implement the 
Court's decision in Allen, 7 Vet. App. 439).  

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation; specifically, in terms of establishing a baseline 
level of disability for the non-service-connected condition prior 
to the aggravation.  Because the new law appears more restrictive 
than the old, and because the appellant's appeal was already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to October 10, 
2006. See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects).

In the absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no valid 
claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly reaffirmed 
by the Federal Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service and 
the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims files, with an emphasis on the evidence relevant 
to this appeal.  Although there is an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below will 
focus specifically on what the evidence shows, or fails to show, 
as to the claims.

A.  Skin Disability

In the case at hand, a March 1987 rating decision awarded service 
connection for diabetes mellitus.

An October 2004 VA diabetes mellitus examination report notes the 
Veteran's history of a prurtic rash of the left lower extremity 
for two years.  Examination revealed a slightly macupapular rash 
extending from the ankle to just above the knee.  The diagnosis 
was dermatitis of the left leg.  The examiner opined that the 
dermatitis was aggravated by diabetes mellitus.  An October 2004 
VA skin examination report notes findings of a very faint, barely 
visible rash involving the skin of the left lower extremity.  The 
diagnosis was chronic dermatitis.  The examiner opined that the 
dermatitis was aggravated by diabetes mellitus.

A careful review of the evidence has been conducted.  It is clear 
that a skin disability was not present in service.  However, the 
October 2004 VA medical opinions conclude that the Veteran's 
diabetes mellitus aggravated his dermatitis.  Moreover, no other 
medical evidence of record refutes such conclusions.  Resolving 
all doubt in the Veteran's favor, service connection for a skin 
disability is therefore granted.



B.  Diabetic Neuropathy 

The Veteran's STRs are silent for any complaints, findings, 
treatment, or diagnoses of diabetic neuropathy.  Post-service 
medical evidence is negative for any findings, treatment, or 
diagnoses of diabetic neuropathy.  Notably, an October 2004 VA 
diabetes mellitus examination report notes the Veteran's 
complaints of numbness and tingling "off and on."  However, 
microfilament testing of the feet was entirely normal.  The 
examiner noted that there was no evidence of peripheral 
neuropathy.  Likewise, a May 2006 VA outpatient treatment record 
notes that foot examination was normal/intact to monofilament.  
Sensation was normal.  No other evidence of record demonstrates 
any objective findings of neuropathy.  

Simply stated, there is absolutely no medical evidence of 
diabetic neuropathy in the record.  It is acknowledged that the 
Veteran is competent to report observable symptomatology, such as 
numbness.  However, his claims of numbness here are found to be 
outweighed by clinical testing which yielded normal results.

Accordingly, service connection for diabetic neuropathy is not 
warranted.  See Brammer, supra.

In reaching the above conclusion, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance of 
the evidence is against the claim, that doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for skin disability, diagnosed as dermatitis, 
is granted, subject to governing criteria applicable to the 
payment of monetary benefits.

Service connection for diabetic neuropathy is denied.


REMAND

Regarding the Veteran's claim of entitlement to an increased 
rating for diabetes mellitus with diabetic retinopathy of both 
eyes, the Veteran underwent a VA diabetes mellitus examination in 
October 2004.  In a September 2006 VA Form 9, the Veteran 
indicated that his condition had become more severe.  
Specifically, he stated, "I cannot do regular activitys [sic] on 
a daily basis.  My activitys [sic] are regulated."  When a 
veteran claims that his condition is worse than when originally 
rated, and when the available evidence is too old for an 
evaluation of the claimant's current condition, VA's duty to 
assist includes providing him with a new examination. Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Veteran should 
accordingly be scheduled for an examination to determine the 
current severity of his symptoms.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the 
provider(s) of any additional treatment or 
evaluation he has received for his diabetes 
mellitus diabetic retinopathy of both eyes 
that are not already of record and to provide 
any releases necessary to obtain records of 
such treatment or evaluation.  Obtain 
complete records of all such treatment and 
evaluation from all sources identified by the 
Veteran.

2.  The Veteran should be afforded a VA 
examination to evaluate the severity of his 
diabetes mellitus with diabetic retinopathy 
of both eyes.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder and a copy of 
this remand must be made available to the 
examiner for review of the case.  A notation 
to the effect that this record review took 
place should be included in the report of the 
examiner.  In conducting the examination, all 
complications of the Veteran's diabetes 
mellitus should be identified and discussed.  

The examiner should also provide an opinion 
as to the impact of diabetes mellitus with 
diabetic retinopathy of both eyes on the 
Veteran's ability to work.  Specifically, he 
should state whether it is at least as likely 
as not that the Veteran's diabetes mellitus 
with diabetic retinopathy prevents him from 
securing and following substantially gainful 
employment.  The examiner should explain the 
rationale for all opinions given.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent, must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

4.  After the development requested above has 
been completed to the extent possible, again 
review the record.  If any benefit sought on 
appeal, for which a notice of disagreement 
has been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for appellate review.

						(CONTINUED ON NEXT PAGE)
						




The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


